Citation Nr: 0902114	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  05-10 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas


THE ISSUE

Evaluation of post traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2004 rating 
decision, by the Waco, Texas, Regional Office (RO), which 
granted service connection for PTSD with depression and 
assigned a 30 percent rating, effective August 27, 2003.  
Subsequently, in February 2005, the RO increased the 
evaluation for the service-connected PTSD from 30 percent to 
50 percent, effective August 27, 2003.  Since that is not the 
highest possible rating available under the Rating Schedule 
for this disability, and the veteran has not indicated that 
he is content with the rating, the appeal continues.  See AB 
v. Brown, 6 Vet. App. 35, 39 (1993).  In June 2005, 
jurisdiction over the veteran's claims folder was transferred 
to the VA Regional Office in Houston, Texas.  

In his substantive appeal (VA Form 9), received in April 
2005, the veteran requested a Travel Board hearing at the RO 
before a Veterans Law Judge.  In a subsequent statement, 
however, dated in November 2008, he withdrew his request for 
a hearing.  38 U.S.C.A. § 20.704(e) (2008).  

In his substantive appeal, received in April 2005, the 
veteran raised the issue of entitlement to a separate 
evaluation for depression.  That issue, which has not been 
adjudicated, is referred back to the RO for appropriate 
action.  


FINDING OF FACT

The veteran's PTSD has been manifested by ongoing symptoms of 
depression, difficulty sleeping due to nightmares, 
flashbacks, intrusive thoughts, panic attacks, irritability, 
exaggerated startle response, hypervigilance, problems with 
concentration, social isolation, suicidal ideations, 
psychomotor retardation, difficulty concentrating, difficulty 
with interpersonal relationships, and Global Assessment of 
Functioning (GAF) scores ranging from 39-45, resulting in 
occupational and social impairment with deficiencies in most 
areas, but without total occupational and social impairment.  


CONCLUSION OF LAW

PTSD is 70 percent disabling.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.7, 4.130, Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial. VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in October 2003 from the RO to the veteran which 
was issued prior to the RO decision in October 2004.  
Additional letters were issued in November 2007 and August 
2008.  Those letters informed the veteran of what evidence 
was required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  The veteran was 
also afforded a VA compensation examination in January 2006.  
In addition, the February 2005 SOC, the February 2008, and 
the March 2008 SSOC each provided the veteran with an 
additional 60 days to submit additional evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  It also appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  


As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the veteran in proceeding with the present 
decision, since the veteran was informed of the provisions of 
Dingess in March 2006.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish a higher evaluation for PTSD, and 
given that he has been provided all the criteria necessary 
for establishing higher ratings, we find that there has been 
fundamental fairness.  

In light of the favorable disposition of the issue, and the 
adequate VCAA notices provided to the veteran regarding his 
claim for a higher evaluation, the Board finds that the 
veteran is not prejudiced by proceeding with rendering a 
decision at this time.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  



II.  Factual background.

The record indicates that the veteran had active service from 
May 1966 to May 1970.  He was awarded the National Defense 
Service Medal, the Vietnam Campaign Medal, and the Vietnam 
Service Medal with 2 stars.  

Submitted in support of the veteran's claim were VA progress 
notes dated from January 1998 through April 2003.  These 
records show that the veteran was receiving treatment for 
symptoms of PTSD.  In January 1998, the veteran was referred 
to the mental health clinic because of depression.  The 
examiner stated that it was his impression that the veteran 
was suffering from adjustment disorder with depressed mood, 
but one must also consider PTSD.  

The veteran was afforded a VA examination in October 2003.  
At that time, the veteran stated that he started using 
illicit substances while in the military as a way to escape 
from the fear and the tension of being there.  The veteran 
indicated that his symptoms have fluctuated over the last 5 
or 10 years.  The veteran described himself as being very 
angry, feeling very isolated, and having few or no social 
contacts.  He also reported frequent nightmares, flashbacks, 
and difficulty sleeping.  The veteran also reported problems 
with crowds; he described constant visions and feeling like 
he needs to be on guard.  The veteran further reported that, 
in the last six months to a year, he also experienced 
symptoms of markedly low and depressed mood, lack of pleasure 
in a variety of things, poor appetite, no energy, and no 
motivation.  Over the last several months, he described 
having had occasional suicidal thoughts and, about a month 
ago, he had a thought as strong as "which gun should I 
use."  

On examination, it was noted that the veteran was dressed 
neatly, but minimally disheveled.  The veteran sat in his 
chair, tended to look down at the floor, and only made eye 
contact intermittently.  The more distressing questions lead 
to him holding a hand over his eyes or his face and starring 
at the floor.  His overall psychomotor activity was somewhat 
decreased in amount.  Speech was slow and deliberate.  He was 
depressed.  Mood was congruent, moderately dysphoric, at 
times somewhat reactive, sarcastic, but predominantly 
dysphoric and depressed.  Thought process was logical and 
goal directed.  No delusions or hallucinations were noted.  
No homicidal ideations were reported.  He expressed definite 
recent passive death wishes, with intermittent brief suicidal 
ideation; and, a month ago, he had some suicidal plan 
although he denied any intent to carry it out.  He was alert 
and oriented x3.  Insight was fair, and judgment was 
partially impaired.  The pertinent diagnosis was PTSD; and 
major depressive disorder, recurrent, moderate severity.  The 
examiner assigned a GAF score of 45.  The examiner stated 
that the current GAF score appears to be probably in equal 
parts related to his underlying PTSD as well as the more 
recent exacerbation of depression.  At that time, the 
examiner stated that there was no doubt that the veteran had 
PTSD that is related to his inservice experiences.  The 
examiner also stated that the depression was probably in part 
related to the PTSD, but not wholly caused by it.  

Of record are progress notes from the Vet Center, dated from 
August 2004 through October 2004, which show that the veteran 
continued to receive clinical evaluation and treatment for 
symptoms of PTSD.  These records also indicate that the 
veteran was homeless and unemployed.  Following an intake 
evaluation in October 2004, it was noted that the veteran had 
chronic, severe PTSD, secondary to his torus of duty in 
Vietnam.  The veteran reported difficulty sleeping, startled 
response, flashbacks, intrusive thoughts and a history of 
depression.  On mental status examination, the veteran was 
described as neat.  He was anxious.  Speech was retarded in 
pace.  His affect was flat and blunted; he was tense.  He was 
oriented in all spheres.  His memory function was impaired.  
Judgment was fair.  No delusions or hallucinations were 
noted.  The veteran reported suicidal thoughts.  It was 
reported that he appeared to be clinically depressed, and he 
reported being treated in the past by VA for PTSD and 
depression.  The examiner stated that the veteran's social 
and occupational functioning was impaired because of his 
physical problems and his mental disorders.  

During a clinical visit at the VA mental health clinic in 
October 2005, it was noted that the veteran's symptoms of 
PTSD included reexperiencing through dreams, avoidant 
behavior particularly of crowds, and hyperarousal, 
demonstrated by hyperstartle response, hypervigilance, 
difficulty concentrating, and irritability.  The veteran 
reported passive thoughts of suicide in the past, but denied 
any plan or intent.  It was noted that the veteran lives a 
very solitary life, has no friends, and is divorced with no 
children.  The assessment was history of PTSD and major 
depression symptoms unchanged despite multiple medical 
interventions.  

The veteran was afforded another VA examination in January 
2006.  At that time, he reported difficulty sleeping due to 
recurring nightmares.  The veteran reported having occasional 
flashbacks, as well as intrusive memories of Vietnam.  He 
also reported having problems with irritability and anger 
outbursts.  The veteran reported problems with concentration.  
He hasn't had any relationship with a woman since 2001.  

On mental status examination, it was noted that mood was 
severely depressed and anxious with congruent affect.  
Thought was coherent, logical, and goal directed; and there 
were no noteworthy signs of impairment in thought processes 
or communications.  No signs of delusions or hallucinations 
were present during the session, and the veteran reported no 
past problems with hallucinations.  He reported current and 
relatively chronic periods of suicidal ideation, with no 
current plans or intent to act.  He was alert and oriented.  
There was no evidence of short or long term memory 
difficulties.  His speech was clear and understanble during 
the session although he was somewhat halting in his speech 
due to anxious/depressed mood.  The veteran reported no past 
problems with panic attacks.  The pertinent diagnosis was 
PTSD, chronic; and major depressive disorder, recurrent, 
severe.  The veteran was assigned a GAF score of 45.  The 
examiner stated that the veteran's problems with PTSD and 
depression were likely to fall in the severe range.  

Following psychological testing in February 2006, it was 
noted that the veteran may be more accurate in respect to 
psychotic problems and cognitive problems.  The provisional 
impression was chronic severe PTSD.  The veteran was seen for 
individual therapy session in May 2006, at which time he 
reported chronic suicidal ideation; he stated that "it is 
hard to find reasons to keep going."  The veteran was well-
groomed.  He exhibited psychomotor retardation.  Affect was 
blunted.  Mood depressed.  Thoughts were clear and coherent.  
He was goal oriented in terms of awareness of future clinic 
appointments and plans to keep them.  He reported short term 
memory problems.  The veteran also reported chronic suicidal 
ideations, but reported having behavioral control to prevent 
himself from acting on thoughts of suicide.  He denied any 
homicidal ideation.  When seen in June 2006, it was noted 
that the veteran looked sad, depressed, avoidant of eye 
contact, anxious, and sighed frequently.  He was mildly 
irritable and annoyed.  No suicidal or homicidal ideations 
were reported.  He was not psychotic or manic.  He was 
particularly troubled by ongoing anger and irritability.  A 
June 14, 2006 VA progress note reflects impressions of mood 
disorder nos and chronic PTSD; the veteran was assigned a GAF 
score of 39.  The examiner stated that she offered to 
hospitalize the veteran but he refused.  She noted that he 
was not an immediate threat to self or others, but he 
presented a high risk as he carries a loaded gun with him, 
and he says that he thinks of suicide all the time.  She 
further noted that the veteran lives alone and there is no 
family or family support nearby.  

The veteran underwent a psychological assessment at the Vet 
Center in September 2006.  It was noted that his symptoms 
include sleep disturbance suicidal thoughts, urge to shoot 
himself, but can't due to his sister.  The veteran indicated 
that he only had one friend; he stated that he's unable to 
trust anyone and doesn't feel connected to anyone.  

A social work note, dated January 2, 2008, indicated that the 
veteran had little contact with his family and no friends; he 
was reported to be very isolated.  A February 2008 reflects 
an assessment of PTSD, stable, and a GAF score of 69.  

Received in March 2008 was a copy of a Social Security 
Administration (SSA) decision, dated in May 2005, which found 
the veteran to be disabled due to degenerative disc disease 
and depression.  It was determined that the medical evidence 
indicates that the veteran has degenerative disc disease, 
anxiety, depression, and alcohol, impairments that are 
"severe" within the meaning of the regulations.  Also 
received were medical records considered by SSA, dated from 
December 1997 through April 2005, the findings of which were 
previously reported above.  


III.  Legal Analysis.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition. It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  After careful review of the evidentiary record, the 
Board concludes that the veteran's PTSD has not significantly 
changed and a uniform evaluation is warranted.  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

The severity of the veteran's PTSD is determined by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under this code, a 50 percent 
rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

A GAF score is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994).  This is more commonly 
referred to as DSM-IV.  

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  

A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  

A GAF of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is indicative of some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2007).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 4.3 (2008).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

After carefully considering the evidence of record in light 
of the rating criteria provided above, the Board finds the 
veteran's service-connected PTSD warrants a 70 percent 
disability rating, but no higher, since the inception of this 
appeal.  The pertinent evidence of record shows the veteran's 
service-connected PTSD is manifested by intrusive thoughts 
and flashbacks about his service in Vietnam, difficulty 
sleeping due to nightmares, chronic anxiety, panic attacks, 
exaggerated startle response, anger outbursts, irritability, 
and social isolation.  There is psychomotor retardation, 
blunted affect, suicidal ideation and depressed mood.  The 
evidence shows the veteran's PTSD symptoms are of such 
severity and persistence that they cause deficiencies in most 
areas, including his mood, family relations, and work.  
Significantly, throughout the appeal period, the veteran has 
described his mood as depressed and angry, and his affect has 
been variously described as anxious, flat, blunted and sad.  
See VA examination reports dated October 2003 and January 
2006.  The evidence also shows the veteran maintains an 
isolated lifestyle as he reports that he avoids crowds, 
becomes nervous around people, and has no friends.  

The evidence shows that the veteran was given a GAF score of 
45 during his January 2006 VA examination.  That examination 
showed that the veteran isolated himself from friends and 
family, he showed depressed mood, and that he had 
occupational and social impairment with deficiencies in most 
areas such as work, family relationships, mood and thinking.  
The examiner stated that the veteran's PTSD and depression 
were most likely to fall in the severe range; he also noted 
that the veteran's functioning had been severely impaired in 
social areas of his life.  The January 2006 examination is 
relatively consistent with the findings of the October 2003 
VA examination.  At that time, the veteran was described as 
minimally disheveled.  The veteran sat in his chair, tended 
to look down at the floor, and only made eye contact 
intermittently; in fact, the more distressing questions lead 
to him holding a hand over his eyes or his face and starring 
at the floor.  His overall psychomotor activity was somewhat 
decreased in amount.  Speech was slow and deliberate.  He was 
depressed.  The veteran was also assigned a GAF score of 45.  
The VA examiners have consistently described the veteran's 
PTSD as severe.  Scores of this severity reflect major 
impairment in several areas such as work, family relations, 
judgment, thinking or mood.  

The Secretary, acting within his authority to "adopt and 
apply a schedule of ratings," chose to create one general 
rating formula for mental disorders.  38 U.S.C. § 1155; see38 
U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general 
formula to be used in rating more than 30 mental disorders, 
there can be no doubt that the Secretary anticipated that any 
list of symptoms justifying a particular rating would in many 
situations be either under- or over-inclusive.  The 
Secretary's use of the phrase "such symptoms as," followed 
by a list of examples, provides guidance as to the severity 
of symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  This 
construction is not inconsistent with Cohen v. Brown, 10 Vet. 
App. 128 (1997).  The evidence considered in determining the 
level of impairment under § 4.130 is not restricted to the 
symptoms provided in the diagnostic code.  Instead, the 
rating specialist is to consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV.  See38 C.F.R. § 4.126 (2008).  If the evidence 
demonstrates that a claimant suffers symptoms or effects that 
cause occupational or social impairment equivalent to what 
would be caused by the symptoms listed in the diagnostic 
code, the appropriate, equivalent rating will be assigned.  
Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

The evidence does not, however, show that the veteran has 
symptoms severe enough to warrant 100 percent.  Although the 
veteran has persistent intrusive recollections, the mental 
status reports on psychological evaluation and examination 
did not find hallucinations or delusions, or give the 
impression that the intrusive recollections were 
hallucinatory in character or as disabling as persistent 
delusions or hallucinations.  He does not manifest or nearly 
manifest the behavioral elements of 100 percent disability.  
There is no documented instance of grossly inappropriate 
behavior.  While the veteran express chronic suicidal 
ideations, there is no documented instance of the veteran 
being an imminent danger to himself or others, let alone 
persistence of such danger.  More specifically, even when 
hospitalization was offered, the examiner did not consider 
the veteran an immediate threat to himself or others, even 
though there was a high risk as he carried a gun.  There is 
no report of any episodes of inability to perform activities 
of daily living.  There is no clinical evidence of actual 
disorientation to time and place.  There is no documentation 
of loss of memory of the names of close relatives, his 
occupation, or of his own name.  In essence, total 
occupational and social impairment is not shown.  Taking the 
evidence all together, the preponderance of it is against a 
rating higher than 70 percent.  38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2007).  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Indeed, the Board finds that the 
veteran's PTSD symptoms, to specifically include his 
avoidance of social interaction, difficulty adapting to 
stressful social and work situations, and significant 
difficulty in establishing and maintaining effective work and 
family relationships, more nearly approximate the level of 
disability contemplated by the 70 percent rating.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.7 (2008).  The 
veteran does not have such symptoms as contemplated by a 100 
percent evaluation.  See Mauerhan, supra.  

The Board is aware that the GAF scores have varied during the 
appeal period.  The veteran's GAF score has been assessed at 
worst, as 39, which indicates some impairment in reality 
testing or communication or major impairment in several 
areas.  However, the veteran does not display impairment of 
reality testing or communication, nor was there evidence of 
total occupational and social impairment characterized by 
gross impairment in thought processes or communication, 
delusions or hallucinations, inability to perform activities 
of daily living, disorientation, or profound memory loss.  
Rather, the evidence as a whole points to serious symptoms or 
serious impairment in social and occupational functioning, as 
supported by other GAF scores of record as well as the 
objective evidence.  Moreover, the record does not establish 
that the veteran suffers from totally incapacitating symptoms 
or that there is total occupational and social impairment.  
Accordingly, the Board finds that the appropriate rating for 
the veteran's PTSD is 70 percent.  


The veteran is competent to report symptoms as they come 
through his senses and is competent to report that his 
symptoms have increased in severity.  See Layno v. Brown 6 
Vet. App. 465 (1994).  The veteran's contentions that his 
symptoms have worsened over the past few years, especially 
suicidal ideations, are credible and the symptoms described 
more nearly approximates a 70 percent evaluation.  While a 
February 2008 VA outpatient treatment noted a GAF score of 
69, that GAF score is inconsistent with the other evidence of 
record.  As such, the GAF score of 69 is accorded little 
probative value.  

The Board lastly has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b) (1) (2008).  Although the veteran is currently 
unemployed, and is in receipt of social security disability 
benefits, the records indicate that his disability was 
determined to be primarily due to a physical disability.  In 
addition, there is no evidence that the veteran's psychiatric 
disability has necessitated frequent periods of 
hospitalization or that the manifestations of the disability 
are unusual or exceptional.  Therefore, the Board finds that 
the criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

ORDER

Entitlement to an evaluation of 70 percent for PTSD is 
granted, subject to the law and regulations applicable to the 
payment of monetary benefits.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


